DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.
 
Response to Arguments
Claims 1, 8, 16, 21 are amended in the reply filed on 12/20/2021; claims 2-3 were cancelled.
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by newly applied prior art references Gurary, Okata in addition to previously relied on references below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
Substrate-retaining component (appears to be a susceptor, para. [0022]) in claims 1-20.
first heat source (appears to be an infrared heat source, para. [0022] in claims 9, 14, 15.
second heat source (appears to be an induction heating coil, para. [0022] in claims 9, 14, 15.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-7, 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “wherein an air gap is formed by and trapped between a bottom surface of the ring portion, the bottom surface of the base portion, and the sidewall surface of the base portion.” Examiner does not see support for this limitation (“and trapped”) in the specification or drawings. Appropriate clarification is requested.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " Claim 1 recites “wherein an air gap is formed by and trapped between a bottom surface of the ring portion, the bottom surface of the base portion, and the sidewall surface of the base portion” in in the claim.  It is unclear how an air gap can be “formed by” and yet/also “trapped between” those structures as it is just a space. Examiner interprets as “wherein an air gap is formed by a bottom surface of the ring portion, the bottom surface of the base portion, and the sidewall surface of the base portion.”  Appropriate clarification is requested.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 7, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0113458 to “Pan” in view of US 2005/0193952 to “Goodman,” and further in view of US 2012/0146191 to “Yasuhara” and US 6001183 to “Gurary.”
Claim 1:  Pan discloses a processing system comprising: a substrate-retaining device (200 [support ring], Fig. 2A) configured to retain a substrate (212 [substrate]) during a process (para. [0034]), wherein the substrate-retaining device (200) includes: a base portion (204 [inner ring]) having a bottom surface (208 [edge lip]) and a sidewall surface (207 [inner perimeter]) extending from the bottom surface (208) and surrounding the bottom surface (see Fig. 2A); and a ring portion (210 [substrate support], interpreted as a portion of a ring) interfacing with the bottom surface (208), wherein the ring portion (210) includes a contact surface (top of 210) considered capable to be configured to contact an edge of the retained substrate (edge of 212) without the substrate-retaining device (200) contacting an outermost perimeter surface of the retained substrate (outermost perimeter of 212, see Fig. 2A).
However Pan does not explicitly disclose the processing system is an integrated circuit (IC) fabrication system, for an IC process; and the ring portion interfacing the sidewall surface of the base portion. 
Goodman discloses a processing system (high temperature ovens or reactors, see para. [0006]) is an integrated circuit (IC) fabrication system for an IC process (see para. [0006] for the purpose of making the substrate into integrated circuits through subsequent processes of reactants deposited on the substrate and heated at high temperatures (para. [0006]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the IC system as taught by Goodman with motivation to make the substrate into integrated circuits through subsequent processes of reactants deposited on the substrate and heated at high temperatures.
Yasuhara discloses a ring portion (32 [support members], interpreted as portions of ring, Fig. 3A-3C) interfacing a sidewall surface (30a [base portion]) and bottom (30b [concave portion]) of the base portion (30 [substrate holder], para. [0049]), for the purpose of decreasing the contact area between the substrate and the substrate holder (para. [0049]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the location configuration taught by Pan with that of Yasuhara with motivation to decrease the contact area between the substrate and the substrate holder.
The apparatus of Pan in view of Goodman and Yasuhara does not disclose wherein an air gap is positioned between a bottom surface of the ring portion and the bottom and sidewall surfaces of the base portion.
Gurary teaches wherein an air gap (166 [space], Fig. 3a/b) formed by a bottom surface of a component portion (surface of 110 [susceptor]) and the bottom surface of a another component (bottom recess wall surface of 142 [depending member]) and sidewall surfaces of the base portion (recess sidewall of 142), for the purpose of producing an insulating effect such that the insulated portions of the wafer carrier do not become as heated as the noninsulated portions (col. 7, lines 10-35). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the air gap and configuration as taught by Gurary with motivation to produce an insulating effect such that the insulated portions of the wafer carrier do not become as heated as the noninsulated portions.
Claims 2-3: (Cancelled).
Claim 4: The apparatus of Pan in view of Goodman, Yasuhara, Gurary discloses wherein the ring portion (210, Fig. 2A-2B, Pan) and the base portion (208) are formed of different materials (see para. [0033] where different materials are considered).
Claim 6: The apparatus of Pan in view of Goodman and Yasuhara discloses wherein the ring portion (210, Fig. 2A-2B, Pan) has a cross-sectional shape selected from the group consisting of circular, triangular and curvilinear (see para. [0029] where these shapes are considered).
Claim 7: The apparatus of Pan in view of Goodman, Yasuhara, Gurary discloses further comprising: a housing chamber (10 [processing chamber], Fig. 1, Pan) enclosing the substrate-retaining device (200/14, Fig. 1); and a heat source (24 [radiant heating apparatus]) configured to heat the substrate during the IC process (para. [0019], Pan, para. [0006], Goodman). 
Claim 22: The apparatus of Pan in view of Goodman, Yasuhara, Gurary discloses wherein the sidewall surface of the base portion (207 of 208, Fig. 2A, Pan) appears to terminate at a height substantially coplanar with a topmost surface of the retained substrate (top of 212, see Fig. 2A). 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Goodman, Yasuhara, Gurary as applied to claims 1, 4, 6, 7, 22 above, and further in view of US 2013/0143393 to “Yasuhara’393.”
Claim 5: The apparatus of Pan in view of Goodman, Yasuhara, Gurary discloses wherein the ring portion (210, Fig. 2A-2B, Pan) is formed of pure silicon carbide (para. [0033]).
However the apparatus of Pan in view of Goodman and Yasuhara, Gurary does not disclose and the base portion is formed of silicon-carbide-coated graphite.  Yet multiple materials are considered (para. [0033]). 
Yasuhara’393 discloses the base portion (31 [main body portion], Fig. 3A-3C) is formed of silicon-carbide-coated graphite (para. [0122]) for the purpose of having different properties from the lower thermal conductive material component that it supports (para. [0064]), thereby increasing uniformity in temperature (para. [0067], [0060]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material requirements of Yasuhara’393 with motivation to have properties from the lower thermal conductive material component that it support, thereby increasing uniformity in temperature.
Claims 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2004119859A to “Yoshida” in view of US 2005/0193952 to “Goodman” and further in view of US 2014/0113458 to “Pan,” and US 6001183 to “Gurary.”
Claim 8:  Yoshida discloses a processing system comprising: a substrate-retaining device (20 [susceptor]. Fig. 1-2) configured to retain a substrate (W [substrate]) during a process (1st para., p.3), wherein the substrate-retaining device (20) includes: a base portion (27/23), the base portion including: a conical bottom surface (23 [inner peripheral side portion], p. 2, para. [95]) having an apex aligned with a center of the retained substrate (see Fig. 1-2); a sidewall surface (sidewall of 27) extending upward from the conical bottom surface (23), the sidewall surface (sidewall of 27) and bottom surfaces (23) defining a recess (21 [counterbore]); and a ring portion (22 [outer peripheral side portion], interpreted as discrete portions in a ring shape ring) disposed within the recess (21) and interfacing the conical bottom surface (23), the ring portion (22) including a contact surface (top of 22) configured to contact a bottom surface of the retained substrate (substrate), wherein a portion of the recess (24 [susceptor main surface], portions between 25’s) extends around the outermost perimeter surface of the retained substrate (see Fig. 3 where portions surround W) such that the outermost perimeter surface of the retained substrate does not interface with the substrate-retaining device (see Fig. 2).
However Yoshida does not explicitly disclose the processing system is an integrated circuit (IC) fabrication system, for an IC process. 
Goodman discloses a processing system (high temperature ovens or reactors, see para. [0006]) is an integrated circuit (IC) fabrication system for an IC process (see para. [0006] for the purpose of making the substrate into integrated circuits through subsequent processes of reactants deposited on the substrate and heated at high temperatures (para. [0006]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the IC system as taught by Goodman with motivation to make the substrate into integrated circuits through subsequent processes of reactants deposited on the substrate and heated at high temperatures.
However the apparatus of Yoshida in view of Goodman does not disclose wherein the ring portion can be a continuous ring portion. 
Pan teaches that the ring portion (210/260, Fig. 2B/2C) may be a continuous ring portion or formed of discrete or separated portions (210/260) distributed around the circumference of the edge lip, for the purpose of possibly providing a better and stable support for the substrate (para. [0028]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the option of either continuous ring or discrete ring portions as taught by Pan with motivation to possibly provide a better and stable support for the substrate.
The apparatus of Pan in view of Goodman and Yasuhara does not disclose a noncontact surface, the noncontact surface configured to interface the sidewall and bottom surfaces, wherein a continuous ring-shaped air gap is formed between the noncontact surface and the sidewall and bottom surfaces.
Gurary teaches disclose a noncontact surface (bottom of 142, Fig. 3A), the noncontact surface (bottom of 142) configured to interface the sidewall and bottom surfaces (see Fig. 3A), wherein a continuous ring-shaped air gap (166 [space], Fig. 3A) formed between the noncontact surface (bottom recess wall surface of 142) and the bottom surface (surface of 110) and sidewall surfaces (sidewall of 110), for the purpose of producing an insulating effect such that the insulated portions of the wafer carrier do not become as heated as the noninsulated portions (col. 7, lines 10-35). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the continuous ring-shaped air gap and configuration as taught by Gurary with motivation to produce an insulating effect such that the insulated portions of the wafer carrier do not become as heated as the noninsulated portions.
Claim 9: The apparatus of Yoshida in view of Goodman and Pan discloses wherein the sidewall surface (sidewall of 27, Fig. 1-2, Yoshida) forms a perimeter of the base portion (27/23) that surrounds the conical bottom surface (23, see Fig. 1-2).
Claim 11: The apparatus of Yoshida in view of Goodman and Pan discloses wherein the contact surface (22, Fig. 1-2, Yoshida) faces away from the conical bottom surface (23), and wherein a first portion of the contact surface (inner perimeter of top of 23) is covered by the bottom surface of the retained substrate (bottom edge of W) and a second portion of the contact surface (outer perimeter of top of 23) is uncovered by the bottom surface of the retained substrate (see Fig. 2 where 23 is not covered by W).
Claim 14: The apparatus of Yoshida in view of Goodman and Pan discloses further comprising: a first heat source (14a [heating device], Fig. 10, Yoshida) positioned above the substrate-retaining device (20, p. 3, 1st para.); and a second heat source (14b [heating device]) positioned below the substrate-retaining device (20).
Claims 10, 12, 13: The apparatus of Yoshida in view of Goodman and Pan does not disclose (claim 10) wherein the at ring portion is spaced apart from the sidewall surface such that the ring portion does not interface with the sidewall surface; (claim 12) wherein the retained substrate completely covers the contact surface and includes a portion extending beyond the contact surface toward the sidewall surface of the base portion, wherein the contact surface is positioned a first distance from the sidewall surface, and wherein the portion of the retained substrate is positioned a second distance from the sidewall surface, the second distance being less than the first distance; (claim 13) wherein the ring portion extends from the conical bottom surface and has a half toroidal cross-sectional shape.
Pan discloses (claim 10) wherein a ring portion (210 [substrate support] interpreted as a portion of a ring, Fig. 2) is spaced apart from a sidewall surface (207 [inner perimeter]) such that the ring portion (210) does not interface with the sidewall surface (see Fig. 2); (claim 12) wherein a retained substrate (212 [substrate]) completely covers the contact surface (210) and includes a portion (outer perimeter of 208A [top surface) extending beyond the contact surface toward the sidewall surface of the base portion (see Fig. 2), wherein the contact surface (210) is positioned a first distance from the sidewall surface (see Fig. 2), and wherein the portion of the retained substrate (outer edge of 212 beyond 210) is positioned a second distance from the sidewall surface (see Fig. 2), the second distance being less than the first distance (see Fig. 2); (claim 13) wherein the ring portion (210) extends from the conical bottom surface (208A) and appears to have a half toroidal cross-sectional shape (see Fig. 2A, and see para. [0029]), for the purpose of being advantageous in terms of thermal mass reduction to further reduce the surface contact area between the edge lip and the substrate (para. [0029]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate change the location configuration and shape of the ring portion to the one as taught by Pan with motivation to be advantageous in terms of thermal mass reduction to further reduce the surface contact area between the edge lip and the substrate.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Goodman and Pan as applied to claims 8-14 above, and further in view of US 2007/0227441 to “Narahara” and US 2013/0143393 to “Yasuhara.”
Claim 15: The apparatus of Yoshida in view of Goodman and Pan does not disclose wherein the first heat source includes an infrared heat source and the second heat source includes an induction heating coil.
Narahara discloses a heat source (8 [heat source], Fig. 2) includes an infrared heat source (8, see para. [0072] where is a halogen lamp) for the purpose of heating the wafer supported on the susceptor to high temperature (para. [0027]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the heat source taught by Narahara as the first heat source with motivation to heat the wafer supported on the susceptor to high temperature.
Yasuhara discloses a heat source (50 [heater portion], Fig. 1) includes an induction heating coil (see para. [0047] where 50 is a coil which) for the purpose of performing electromagnetic induction heating (para. [0047]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the coil taught by Yasuhara as the second heat source with motivation to perform electromagnetic induction heating.
Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0146191 to “Yasuhara” in view of US 2005/0193952 to “Goodman” and further in view of US 5,938,850 to Arami, JP2009088088A to Okada. 
Claim 16:  Yasuhara discloses a system comprising: a chamber (10 [reaction container], Fig. 1) within which a manufacturing process is performed on a substrate (40 [substrate], para. [0025]); and a substrate-retaining component (30 [substrate holder]) disposed within the chamber (10), the substrate-retaining component (30) configured to retain the substrate (40) in the chamber during the manufacturing process (para. [0032-0034]), wherein the substrate-retaining component (30) includes a plurality of contact surfaces (32 [support members], Fig. 3) that are spaced apart from each other by a plurality of noncontact regions (edge of 30b [concave portion], see Fig. 3), wherein the plurality of contact surfaces (32) are configured to contact a bottom surface of the substrate (bottom of 40) without the substrate-retaining component (30) contacting an outermost perimeter of the retained substrate (perimeter of 40, see Fig. 3); wherein the plurality of contact surfaces (32) extend to a sidewall of the substrate retaining component (sidewall of 30).
However Yasuhara does not explicitly disclose the processing system is an integrated circuit (IC) fabrication system, for an IC process. 
Goodman discloses a processing system (high temperature ovens or reactors, see para. [0006]) is an integrated circuit (IC) fabrication system for an IC process (see para. [0006] for the purpose of making the substrate into integrated circuits through subsequent processes of reactants deposited on the substrate and heated at high temperatures (para. [0006]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the IC system as taught by Goodman with motivation to make the substrate into integrated circuits through subsequent processes of reactants deposited on the substrate and heated at high temperatures.
However the apparatus of Yasuhara in view of Goodman does not disclose wherein the plurality of contact surfaces extend to a sidewall of the substrate retaining component at a height lower than a height of the sidewall. 
Arami teaches wherein a plurality of contact surfaces (82 [support convex portions], Fig. 2-3) extend to a sidewall of the substrate retaining component (sidewall of 28 [susceptor]) at a height lower than a height of the sidewall (see Fig. 2) for the purpose of avoiding being excessively distanced from the place surface to deteriorate heat efficiency, which is not preferable (col. 7, lines 50-60). Arami also teaches not to have the height too low (see col. 7, lines 50-60).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of height of the contact surfaces as taught by Arami with motivation to avoid being excessively distanced from the place surface to deteriorate heat efficiency, which is not preferable.
The apparatus of Yasuhara in view of Goodman, Arami does not disclose the contact regions and the noncontact regions have equivalent arc lengths. Yet Yasuhara teaches that the contact regions are located on at least three locations which opens the door to more locations (para. [0011]), and that the arc lengths (widths) of the contact regions can be changed (para. [0041]). 
Okada teaches the number or shape of the plurality of contact regions (12 [substrate support portions]) can be adjusted (para. [0026]) for the purpose of improving uniformity of the temperature distribution in the plane of the substrate (para. [0043]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of shape and number of the contact regions as taught by Okada with motivation to improve uniformity of the temperature distribution in the plane of the substrate.
Claim 17:  The apparatus of Yasuhara in view of Goodman, Arami discloses wherein each contact surface (32, Fig. 3, Yasuhara) from the plurality of contact surfaces (32) is separated from an adjacent contact surface by a noncontact region (edge of 30b, see Fig. 3) from the plurality of noncontact regions (see Fig. 3 where edge of 30b are between each 32).
Claim 18:  The apparatus of Yasuhara in view of Goodman discloses wherein the substrate-retaining component (30, Fig. 3, Yasuhara) further includes: a bottom surface (30b [concave portion]); and a sidewall surface (inside wall of 30a [base portion]) extending from the bottom surface (see Fig. 3), the sidewall surface surrounding the bottom surface (see Fig. 3), wherein each contact surface (32) interfaces with the sidewall surface (inside wall of 30a), and wherein the retained substrate (40) does not interface with the sidewall surface (inside wall of 30a, see Fig. 3).
Claim 19:  The apparatus of Yasuhara in view of Goodman discloses wherein a cavity (space between bottom of 40 and top of 30b, Fig. 3, Yasuhara) is defined between the retained substrate and the bottom surface of the substrate-retaining component (see Fig. 3), and wherein the plurality of noncontcact regions (gaps between each 32) are in communication with each other via the cavity (see Fig. 3).
Claim 20:  The apparatus of Yasuhara in view of Goodman discloses the manufacturing process includes an epitaxial growth process (see para. [0006-0007], Goodman).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuhara in view of Goodman and Arami as applied to claims 16-20 above, and further in view of US 2008/0066684 to “Patalay.” 
Claim 21:  The apparatus of Yasuhara in view of Goodman does not disclose wherein the plurality of contact surfaces extend upwards such that a portion of the contact surfaces radially outward is higher than a portion of the contact surfaces radially inward. 
Patalay discloses wherein a plurality of contact surfaces (901 [wafer holder bevel], Fig. 9A) extend upwards (slanted portion of 901) such that a portion of the contact surfaces radially outward (portion of 901 near 220) is higher than a portion of the contact surfaces radially inward (portion of 901 near substrate), for the purpose of seating the edge of the substrate (para. [0052]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the higher and lower portions as taught by Patalay with motivation to seat the edge of the substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718